IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                           NOS. WR-72,915-06, 72,915-07 & 72,915-08


                   EX PARTE KENNETH TERELL WATKINS, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. 007-0006-20-A, 007-1196-19-A, & 007-1774-19-A
                          IN THE 7TH DISTRICT COURT
                               FROM SMITH COUNTY


         Per curiam.

                                            ORDER

         Applicant was convicted of evading arrest with a vehicle, unlawful possession of a firearm

by a felon, and bail jumping/failure to appear, and sentenced to imprisonment for thirty, twelve, and

five years, respectively. He filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends, among other things, that his plea was involuntary because trial counsel

threatened Applicant with consecutive sentences if he did not accept the plea offers. Applicant also

contends that he was denied his right to an appeal because counsel failed to timely file a notice of
                                                                                                        2

appeal. Applicant has alleged facts that, if true, might entitle him to relief. Hill v. Lockhart, 474

U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013); Garza v. Idaho, 139 S.

Ct. 738 (2019); Roe v. Flores-Ortega, 528 U.S. 470 (2000); Ex parte Axel, 757 S.W.2d 369 (Tex.

Crim. App. 1988).

        We remanded these issues to the trial court to obtain a response from trial counsel in response

to these allegations. The trial court made findings of fact and conclusions of law that were not based

on a response from counsel or otherwise supported by the record.

        Accordingly, the record should be further developed with a supplemental affidavit from trial

counsel and new findings of fact and conclusions of law. The trial court shall order trial counsel1

to respond to Applicant’s claims. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court shall make specific findings addressing whether Applicant

timely instructed counsel to perfect appeal. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.


        1
         If a defendant decides to appeal his conviction, trial counsel rather than appellate
counsel has the duty to ensure that written notice of appeal is filed with the trial court. Jones, 98
S.W.3d at 703.
                                                                                                   3

       The trial court shall make findings of fact and conclusions of law within thirty days from the

date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 26, 2021
Do not publish